           Case 1:19-cv-06105-VEC Document 74 Filed 09/15/20 Page 1 of 1

                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                 DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                             DATE FILED: 09/15/2020
 -------------------------------------------------------------- X
 RAMON O. CANELAS, individually and on                          :
 behalf of all others similarly situated,                       :
                                                                :
                                              Plaintiff,        :
                                                                :       19-CV-6105 (VEC)
                            -against-                           :
                                                                :           ORDER
                                                                :
                                                                :
 FRANK & NINO’S PIZZA CORP, d/b/a Nona’s :
 Pizza; NAIM ELEZAJ, a/k/a Nino Elezaj and a/k/a :
 Nona Elezaj; FIDAIM ELEZAJ, a/k/a Frank                        :
 Elezaj; FAZLIJA ELEZAJ,                                        :
                                                                :
                                              Defendants. X
 --------------------------------------------------------------
VALERIE CAPRONI, United States District Judge:

        WHEREAS a conference in this case is scheduled for September 18, 2020, at 10:00 a.m.;

and

        WHEREAS that time is no longer convenient for the Court;

        IT IS HEREBY ORDERED that the conference will be held on September 18, 2020, at

10:30 a.m.

        IT IS FURTHER ORDERED that the conference will be held as a teleconference. The

parties may dial-in to the proceeding using (888) 363-4749 // Access code: 3121171# // Security

code: 6105#.



SO ORDERED.
                                                              _________________________________
Date: September 15, 2020                                            VALERIE CAPRONI
      New York, NY                                                United States District Judge




                                                   Page 1 of 1
